Citation Nr: 1447551	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sarcoidosis. 

2.  Entitlement to service connection for lupus.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to April 1983. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating decision that, in pertinent part, denied service connection for sarcoidosis; and from an August 2005 rating decision that, in pertinent part, denied service connection for lupus. 

In February 2010, the Veteran testified during a hearing before the undersigned at the RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lupus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's current sarcoidosis is related to active service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate her claim for service connection for sarcoidosis.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).


Regulations and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In evaluating the claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.   Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts historically had held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).   However, in certain instances, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).   Laypersons have generally been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran testified that, while stationed at Fort Campbell, Kentucky, she went to do a run, and fell out with severe chest pain and shortness of breath.  Service treatment records show treatment for chest pain on occasion in 1982.  The assessment was costochondritis.  The Veteran also testified that she had a positive tuberculosis test while stationed in Germany. 

On a "Report of Medical History" completed by the Veteran in February 1983, the Veteran reported swollen or painful joints, as well as other symptoms.  The examiner noted chronic pelvic inflammatory disease. 

Private treatment records include an assessment of chronic lupus with probable pleuritis in October 1994.  VA treatment records show complaints of swelling of the hands and feet, and joint pain in January 2007.

The post-service treatment records include findings of sarcoidosis, and chronic chest wall pain.  Pulmonary function testing in November 2004 confirmed an obstructive lung defect.  In March 2006, the Veteran's treating physician at the time, B.O., M.D., opined that the Veteran very likely had sarcoidosis and other medical problems in service, given her long history of chest pain and dyspnea in active service. 

The Board requested an expert medical opinion from a rheumatologist at the Wilmington VA Medical Center.  In a March 2014 statement, the rheumatologist indicated that the Veteran's sarcoidosis at least as likely as not onset during active service or is otherwise related to service.  The rheumatologist indicated that sarcoidosis is a difficult diagnosis with symptoms of shortness of breath, cough, weight loss, and fatigue for some time prior to diagnosis; it can also cause joint pain.  The rheumatologist noted the Veteran's chest pain, shortness of breath and complaints of fatigue during service; further indicating that in her opinion this was the gradual onset of symptoms which culminated in an eventual diagnosis of sarcoidosis.  She also noted that, in the initial stages of the disease, CXR and PFTs may be normal; the gold standard of the diagnosis being biopsy.

Thus, the Board finds that the preponderance of the evidence indicates that the Veteran's current sarcoidosis onset during active service.  The Veteran contends that her in-service symptoms were chronic and culminated in a diagnosis of such disability; medical opinions support her claims.  Therefore, an allowance of the claim for service connection for sarcoidosis is in order.


ORDER

Entitlement to service connection for sarcoidosis is allowed.


REMAND

As noted above, the Board procured an expert medical opinion from a rheumatologist at the Wilmington VAMC.  The rheumatologist indicated in the March 2014 opinion that there is no clear evidence of lupus, in her opinion, even though the Veteran had been diagnosed with such disability.   She did not comment on any relationship to active service.  The Board returned the file to the same rheumatologist for an additional opinion concerning any possible nexus to service.  The rheumatologist indicated in a July 2014 opinion it is as likely as not that the Veteran has co-existent conditions (meaning sarcoidosis and lupus).  She declined to comment concerning a relationship to service.  Thus, the Board finds an additional medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination, preferably by a rheumatologist, to the nature and etiology of lupus.  The claims file must be made available to the examiner for review.  The examiner is requested to determine: 

The examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's lupus had its clinical onset in active service or is otherwise related to service.  The examiner should reconcile any opinion with the service treatment records and with the post-service treatment records in the claims file-including the other opinions of record.  If previous diagnoses of lupus are in error, the reasoning should be included.  The examiner should provide a rationale for the opinions. 

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file. 

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


